Citation Nr: 1743940	
Decision Date: 09/14/17    Archive Date: 10/10/17

DOCKET NO.  10-38 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia, claimed as abdominal weakness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 4, 1976 to December 2, 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the Veteran's claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia, claimed as abdominal weakness.

In December 2014, in support of this claim, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is of record.

This case was most recently before the Board in March 2016, when it was remanded for further development.  The RO continued the denial of the Veteran's claim, as reflected in the June 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the March 2016 remand directives, so another remand is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has any additional disability that is proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing the January 2006 surgical treatment, or that any additional disability is due to an event not reasonably foreseeable in furnishing that treatment.


CONCLUSION OF LAW

The criteria are not met for VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia, claimed as abdominal weakness.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In this instance, this duty to notify was satisfied by way of a letter sent to the Veteran in July 2008.  The letter informed him of the evidence required to substantiate the claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also advised him of how a "downstream" disability rating and effective date are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the RO provided that notice prior to initially adjudicating his claim in November 2008, so in the preferred sequence.  And the claim since has been readjudicated in an August 2010 Statement of the Case (SOC), as well as in July 2015, November 2015, and June 2017 Supplemental SOCs (SSOCs).  Therefore, the Veteran received all required notice concerning this claim, even before initially adjudicating it, and on top of that the claim since has been reconsidered since providing all required notice.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), but also his VA and private medical records, as well as his Social Security Administration (SSA) records and his oral (hearing) and written testimony.  Neither he, nor his representative, has identified, and the record does not otherwise indicate, any other evidence relevant to this claim that has not been obtained and that is obtainable.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to him with the development of evidence is required.

II.  Compensation under 38 U.S.C.A. § 1151

A Veteran may be awarded compensation for additional disability, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability is attributable to:  (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, (b) the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To determine whether the veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to his condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

For claims, as here, filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant conversely is not required to show fault or negligence in medical treatment.  38 C.F.R. § 3.358.  See also Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  But as the Veteran in this case filed his claim after that delimiting date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuation or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that:  (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or, (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Regarding the latter, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

Informed consent is the freely-given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time. 38 C.F.R. § 17.32(c).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d).

All reasonable doubt material to these determinations is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons and bases for rejecting evidence favorable to him.

Turning now to the relevant contentions and facts, the Veteran alleges he has additional disability that began as a result of an initial surgery on January 11, 2006 to repair a right inguinal hernia.  Specifically, he contends that he was forced to undergo several additional surgeries because of complications stemming from that initial surgery.  He maintains those subsequent surgeries have resulted in weakness in his right abdominal wall and pain in his lower leg, which, he further argues, have left him permanently disabled.

The Veteran had a VA compensation examination in March 2007.  The VA examiner indicated the Veteran developed a right inguinal hernia in January 2006 after some lifting, which was complicated by intestinal strangulation and recurrent wound dehiscence.  The examiner indicated the resulting functional impairment from this condition is a failed right inguinal hernia repair.  The examiner further indicated that she did not have the level of expertise to relate the right inguinal hernia to the previous repair of the service-connected left inguinal hernia.

The March 2007 VA examination report is highly probative, as it represents the conclusions of a medical professional and is supported by a fully-articulated opinion with sound reasoning for the conclusion contributing to the weight of the opinion in relation to other evidence in the file.  Further, the opinion is based on reliable principles and supported by other evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning or rationale, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

The Veteran had another VA compensation examination in May 2015.  Initially, this additional VA examiner indicated it was less likely than not (or unlikely that) the January 2006 right inguinal hernia surgery had caused any additional disability.  In support of this determination, the examiner discussed the Veteran's relevant medical history - documenting the existence of a right inguinal hernia for years prior to the January 2006 hernia surgery.  Next, the examiner stated that, in her opinion, review of the medical evidence reflects the Veteran's hernia had become increasingly worse leading up to the January 2006 surgery, and by the time he was seen in the emergency room it had become emergent and life threatening.  Thus, the examiner concluded that it was unlikely the January 2006 surgery had caused any additional disability to the Veteran, and the subsequent surgeries are considered to be a natural progression of the original strangulated hernia with bowel inclusion that existed prior to the initial surgery.  The examiner further explained that the procedure was considered to be reasonable in the healthcare provided.

The May 2015 VA examination report also is highly probative against the claim, as it, too, was prepared by a medical professional who reviewed the Veteran's pertinent medical history, conducted an in-person evaluation, and clearly assessed the nature of his residuals of right inguinal hernia surgery.  Further, the examiner's opinions are based on reliable principles and supported by other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than merely state a conclusion regarding the etiology of the claimed disorder (or severity), instead, must also support the conclusion with sufficient rationale and explanation.  Stefl, 21 Vet. App. at 124. The probative value of an opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Neives-Rodriguez, 22 Vet. App. at 304, citing Stefl, 21 Vet. App. at 125 (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The Veteran had still another VA examination in October 2015.  Initially, the VA examiner indicated the Veteran does not have a physiological loss of use in his right leg, nor does he have any right leg residuals resulting from his right hernia surgery.  To support this determination, the examiner discussed the medical evidence of record, including diagnostic testing conducted by VA in 2007 and a private medical facility in 2009 showing the absence of any right leg impairment.  In fact, the VA examiner specifically discussed the 2009 clinical notes from Emory General Surgery indicating "the [Veteran] is not being truthful about the level of motor strength in his right leg."  In other words there are questions concerning the Veteran's credibility, and the probative value of evidence - both medical and lay, ultimately is determined by assessing not just the evidence's competence, but also its credibility.  38 C.F.R. § 3.159(a)(1) and (a)(2).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In deciding an appeal, the Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding the occurrence of the claimed events and, here, any purported consequent disability.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, so, here, simply because the Veteran believes there is a correlation between his hernia surgery and what he is claiming to now experience as a result or consequence.

Next, the VA examiner indicated the Veteran has recurrent right inguinal hernia and a right flank hernia.  The examiner opined that the recurrence of right inguinal hernia is most likely due to the necessity of removing the infected mesh following surgery.  The examiner explained that, without mesh, the right inguinal hernia will reoccur.  Additionally, the examiner explained that the right flank hernia is as least as likely as not due to the multiple surgeries to clear up the infections.  However, while the examiner concluded that additional disability existed, the examiner clarified that complications after an inguinal hernia are not uncommon, especially, as in this case, when the Veteran had a strangulated hernia that required an emergent surgery.  The examiner clarified that the Veteran had complications from his emergent right inguinal hernia repair in January 2006, which included recurrent mesh infections that required repeat exploration and mesh removal in November 2006, December 2006, June 2007, and in September 2007.  The examiner indicated that, due to those recurrent infections, multiple procedures took place to clear out the infections, which ultimately resulted in the Veteran's right flank hernia.  Finally, the examiner observed that the resulting surgical complications were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, as proper steps were taken to resolve the infection.  The examiner pointed out that, following each surgery, the Veteran was closely observed.


In June 2016, VA obtained additional SSA disability records, which indicated that the Veteran was disabled due to peripheral neuropathy and hernias.  See September 2008 SSA Disability Determination and Transmittal.  Pertinently, the SSA adjudicator found that the Veteran had been disabled since January 11, 2006.  While SSA determinations are not binding on the Board, they are, however, relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In February 2017, the VA examiner that had conducted the Veteran's October 2015 VA examination submitted an addendum medical opinion.  Following a substantive discussion of the Veteran's pertinent medical history, this examiner stated that the previous medical opinion from October 2015 still stands.  Per the April 2008 surgery note, the Veteran's hernia recurred "as expected" as a result of there no longer being a mesh to hold the large hernia.  The examiner noted that, while surgery was offered, the Veteran declined.  Similarly, the examiner noted that the Veteran was seen again in February 2009 by a private medical provider that declined to perform additional surgery as a result of the physician's concern of the Veteran's untruthfulness as opposed to an inability to do so.  Lastly, the examiner repeated the conclusion from the October 2015 VA examination that the Veteran does not have severe peripheral neuropathy of his lower right leg.

The October 2015 VA examination report and February 2017 addendum, particularly in combination, are highly probative, as together they provide the level of response needed to address all legal requirements concerning § 1151 claims.  Furthermore, the examiner's reports are supported by fully-articulated opinions with sound reasoning for the conclusions contributing to the probative value of the opinion in relation to the other evidence of record.  This examiner considered the evidence supporting the claim and discussed reasons for discounting it in relation to evidence against the claim.  Thus, in addition to providing the required explanation, this opinion had the proper factual foundation and predicate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).

For these reasons and bases, the Veteran is not entitled to § 1151 compensation.  To reiterate, merely showing that he developed a recurrent right inguinal hernia and a right flank hernia after surgery is not enough to prevail in the absence of a showing of carelessness, negligence, lack of proper skill, error in judgment, or similar finding of fault on the part of VA in performing the initial surgery on January 11, 2006 to repair his right inguinal hernia.  The most probative evidence of record does not indicate that VA medical staff failed to exercise the degree of care that would be expected of a reasonable health care provider when performing the hernia surgery.  Additionally, the medical evidence of record, on the whole, demonstrates that his additional disability of recurrent right inguinal hernia and right flank hernia was foreseeable.  He also provided his informed consent.  Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

This claim of entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for residuals of a right inguinal hernia, claimed as abdominal weakness, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


